Citation Nr: 1118744	
Decision Date: 05/16/11    Archive Date: 05/26/11

DOCKET NO.  10-08 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Whether the reduction of the schedular evaluation for adenocarcinoma of the prostate from 100 percent to 10 percent, effective June 1, 2009, was proper.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel

INTRODUCTION

The Veteran served on active duty from June 1970 to June 1973.

This case is before the Board of Veterans' Appeals (Board) on appeal of a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The Veteran testified at a hearing before the undersigned at the RO in October 2010; a transcript of that hearing is of record.


FINDINGS OF FACT

1.  A rating decision in March 2009 reduced the 100 percent rating for the Veteran's adenocarcinoma of the prostate from 100 percent to 10 percent, effective June 1, 2009.  

2.  The Veteran's prostate cancer recurred in June 2009.  


CONCLUSION OF LAW

The criteria for the reduction of the Veteran's disability rating for adenocarcinoma of the prostate from 100 percent to 10 percent, effective June 1, 2009, were not met; therefore, the reduction was not proper.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2010); 38  C.F.R. §§ 3.105, 4.115b, Diagnostic Code 7528 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's adenocarcinoma of the prostate has been evaluated according to criteria set forth in 38 C.F.R. § 4.115b, Diagnostic Code 7528. Malignant neoplasms of the genitourinary system (to include prostate cancer) are rated 100 percent.  38 C.F.R. § 4.115b, Diagnostic Code 7528.  A Note following Diagnostic Code 7528 provides that following the cessation of surgical, X-ray, antineoplastic chemotherapy, or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  If there has been no local reoccurrence or metastasis, the disability is to be rated on residuals, as voiding dysfunction or renal dysfunction, whichever is predominant.  

The rating criteria provide for ratings from zero to 60 percent for voiding dysfunction and from zero to 100 percent for renal dysfunction.  38 C.F.R. § 4.115a.  

Where the reduction in a rating is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons.  The Veteran must be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefor, and must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level.  If additional evidence is not received within that period, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  38 C.F.R. § 3.105(e).  

In this case, service connection for adenocarcinoma of the prostate was established in a May 2008 rating decision and a 100 percent rating was assigned, effective from November 29, 2009.  An October 2008 rating decision proposed to reduce the rating to 10 percent, and the Veteran was notified of that proposal.  Following receipt of additional evidence, a March 2009 rating decision reduced the rating for adenocarcinoma of the prostate to 10 percent, effective June 1, 2009.  The Board finds that the procedures followed by the RO in this case met the requirements of § 3.105(e).  

However, the Board finds that a reduction of the rating was not warranted by the medical evidence.  The evidence shows that the Veteran was diagnosed with prostate cancer in October 2007.  He underwent a bilateral obturator lymph node dissection and radical retropubic prostatectomy in February 2008.  Just prior to surgery, prostate specific antigen (PSA) level was 11.21.  Subsequently, the prostate cancer was followed with serial tests for PSA.  

A September 2008 VA examination report notes the Veteran's complaints of increased frequency of urination, as well as problems with incontinence and hesitancy.  On examination, PSA level was <0.08.  The examiner stated that people "with prostate cancer cannot be said to be in remission for at least 5-10 years after the treatment with undetectable PSA levels."  Therefore, since the Veteran was diagnosed with prostate cancer in 2007, he could not be said to be in remission.  However, the examiner also noted that the Veteran had no signs or symptoms suggestive of metastasis at the time of examination.  The examiner also opined that the Veteran's incontinence was a common result of prostate surgery.

A March 2009 rating decision reduced the 100 percent rating for the Veteran's adenocarcinoma of the prostate from 100 percent to 10 percent, effective June 1, 2009.

Private treatment records note that PSA level was .267 in June 2009 and September 2009.  In September 2009, the Veteran's private physician opined that the rise in PSA indicated a biochemical failure.  Prostate bed radiation treatment was recommended.  

A December 2009 rating decision increased the rating for adenocarcinoma of the prostate to 100 percent, effective from September 8, 2009.  

The key provision in Diagnostic Code 7528 states that, "If there has been no local reoccurrence or metastasis, the disability is to be rated on residuals."  In other words, if there has been recurrence or metastasis, a 100 percent rating is to be assigned.  

Although the private medical evidence dated from June 2009 to September 2009 does not specifically state that the  Veteran's prostate cancer had recurred by June 1, 2009, they do indicate that the progression of the Veteran's PSA values during that time represented a failure of the earlier treatment.  Moreover, radiation treatment was recommended.  

Affording the Veteran the benefit of the doubt, the Board finds that the medical evidence shows that the Veteran's prostate cancer was not active at the time of the reduction in June 2009.  Therefore, pursuant to Diagnostic Code 7528, the 100 percent rating should not have been reduced effective June 1, 2009, and said reduction was not proper.  Accordingly, the 100 percent rating for adenocarcinoma of the prostate is restored, effective from the date of the reduction, June 1, 2009.  


ORDER

The 100 percent schedular rating for adenocarcinoma of the prostate is restored, effective June 1, 2009, subject to the law and regulations governing the award of monetary benefits.  



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


